NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: WILLIAM ROBERT NORRIE,                   No.    18-55549

             Debtor.                            D.C. No. 2:17-cv-08718-AB
______________________________

WILLIAM ROBERT NORRIE,                          MEMORANDUM*

                Appellant,

 v.

KELLY MALLEN; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                              Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Chapter 7 debtor William Robert Norrie appeals pro se from the district

court’s judgment dismissing his appeal of the bankruptcy court’s November 9,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2017 order denying Norrie’s motion for relief under Federal Rule of Civil

Procedure 60(b)(3). We must consider jurisdiction sua sponte. Greene v. United

States (In re Souza), 795 F.2d 855, 857 n.1 (9th Cir. 1986). We vacate and

remand.

      The district court lacked jurisdiction to entertain this appeal because the

notice of appeal was untimely. Norrie’s notice of appeal from the bankruptcy

court’s November 9, 2017 order was filed on December 1, 2017, more than 14

days after entry of the bankruptcy court’s order. See 28 U.S.C. § 158(c)(2); Fed.

R. Bankr. P. 8002(a)(1) (notice of appeal from bankruptcy court order must be

filed within 14 days after filing date of order); Wiersma v. Bank of the West (In re

Wiersma), 483 F.3d 933, 938 (9th Cir. 2007) (timely appeal requirement is

jurisdictional); Anderson v. Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th

Cir. 1994) (“[T]he untimely filing of a notice of appeal deprives the appellate court

of jurisdiction to review the bankruptcy court’s order.” (citations omitted)). We

vacate the judgment of the district court and remand the case for dismissal. See

Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986) (when a lower

court lacks jurisdiction, appellate court has jurisdiction over the appeal, not of the

merits, but merely for the purpose of correcting the error of the lower court in

entertaining the suit).

      Norrie’s request for judicial notice (Docket Entry No. 6) is denied as


                                           2                                    18-55549
unnecessary.

      VACATED and REMANDED.




                              3   18-55549